DETAILED ACTION
Claims 1-22 are presented for examination.
Acknowledgement is made of the present application as a continuation-in-part of U.S. Patent Application No. 15/534,879, filed June 9, 2017, which is a National Stage (371) entry of PCT Application No. PCT/EP2015/079370, filed December 11, 2015, which claims benefit under 35 U.S.C. §119(a-d) to European Patent Application No. EP 14307024.1, filed December 12, 2014. Receipt is acknowledged of a certified copy of the European Patent application in the parent ‘879 application, as required by 37 C.F.R. §1.55.

Requirement for Restriction/Election
	Applicant’s election of the invention of Group II (claims 1-13, 15-16, 18-22), directed to a method for treating pulmonary edema associated with heart failure in a domestic animal comprising administering to said domestic animal torasemide (or a pharmaceutically acceptable salt thereof) at a therapeutically effective dose ranging from about 0.10 mg/kg/day to about 0.50 mg/kg/day, and the election of (i) mild pulmonary edema as the single disclosed species of pulmonary edema to be treated, (ii) congenital cardiopathies as the single disclosed species of heart failure, and (iii) inotrope as the single disclosed species of standard cardiac medication, to which examination on the merits will be confined, as stated in the reply filed September 21, 2021, is acknowledged by the Examiner. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)).
	Upon further reconsideration of the instantly claimed subject matter, the required elections directed to (i) a single disclosed species of heart failure associated with pulmonary edema (in this case, congenital or acquired cardiopathies), (ii) a single disclosed species of pulmonary edema (in this case, mild, moderate or severe) to be treated, or (iii) a single disclosed species of standard cardiac medication (in this case, as recited in instant claim 16) are each hereby withdrawn.
All other required elections, however, remain in effect.
	Therefore, for the reasons above and those made of record at p.2-6 of the Office Action dated July 26, 2021, the requirement remains proper and is hereby made FINAL.
	Claims 14 and 17 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	The claims that are drawn to the elected invention are claims 1-13, 15-16 and 18-22 and such claims are herein acted on the merits. 

Third-Party Submissions under 37 C.F.R. §1.290
	The third-party submissions filed under 37 C.F.R. §1.290 filed December 29, 2020 (12 pages total) have each been received and entered into the record. As reflected by the attached, completed copies of form PTO/SB/429, the Examiner has considered the entered submissions.

Priority
Acknowledgement is made of the present application as a continuation-in-part of U.S. Patent Application No. 15/534,879, filed June 9, 2017, which is a National Stage (371) entry of PCT Application No. PCT/EP2015/079370, filed December 11, 2015, which claims benefit under 35 U.S.C. §119(a-d) to European Patent Application No. EP 14307024.1, filed December 12, 2014. Applicant is reminded that a later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of prior-filed U.S. Patent Application No. 15/534,879, filed June 9, 2017, or the prior-filed PCT Application No. PCT/EP2015/079370, filed December 11, 2015, or European Patent Application No. EP 14307024.1, filed December 12, 2014, fail to provide adequate written support and/or 
Accordingly, the effective filing date of claims 1-13, 15-16 and 18-19 is December 12, 2014 (the filing date of the ‘024.1 application), and the effective filing date of claims 20-22 is February 7, 2020 (the filing date of the instant application).
The Examiner will revisit the issue of priority as necessary each time the claims are amended. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-13, 15-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “[a] method for treating pulmonary edema associated with heart failure in a domestic animal”, but the claim fails to explicitly set forth the type of domestic animal in which 
In claim 15, the phrase “a standard cardiac medication” is unclear because Applicant fails to delineate which cardiac medications constitute “standard” medications (and which cardiac medications constitute “non-standard” medications). Applicant fails to provide any objective criteria for identifying those cardiac medications that would be considered “standard” (and, correspondingly, those that would be considered “non-standard”) such that one of ordinary skill in the art would have been reasonably apprised of an objective boundary between the two groups. Instead, Applicant requires the exercise of the subjective judgement of the ordinarily skilled artisan to determine those cardiac medications that would be considered “standard” and those that would be considered “non-standard”, thus, rendering the claim indefinite. MPEP §2173.05(b)(IV) clearly states that “[c]laim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention” (citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required.
In claim 16, Applicant recites that the standard cardiac medication is “an inotrope (inodilator)”, which renders the claim indefinite because the limiting effect of the parenthetical phrase “inodilator” is not clearly set forth. For example, it is unclear if (i) any inotrope may be used, wherein the parenthetical phrase directed to “inodilator” is merely exemplary of such type, or (ii) the claim is, in fact, limited solely to inodilators. Lang et al. (“Medical Management of Chronic Heart Failure: Inotropic, Vasodilator, or Inodilator Drugs?”, Am Heart J, 1990 Dec; 120(6 Pt 2):1558-1564, Abstract Only) is cited as evidence that inotropic agents are a broader class of drugs within which is the smaller subset of inodilators, which are compounds that “combine the central myocardial effects of positive inotropic agents with those of peripheral vasodilators” (abstract). As such, it is clear that the terms “inotrope” and “inodilator” are not per se synonymous with one another - inotropes being a broader class that circumscribes the narrower class of inodilators - and it is unclear whether the claim circumscribes the broader group of “inotropes” (of which inodilators are included therein), or the narrower group of “inodilators”. Clarification is required.

As claims 2-13, 16 and 18-21 do not remedy these points of confusion in the claims, they must also be rejected on the same grounds. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-3, 9-11 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (“Application of Torsemide to Two Dogs with Congestive Heart Failure”, Korean J Vet Res, 2014; 54(2):123-126, Published Online June 2014, already of record).
Park et al. teaches an 11 yr old castrated male Maltese dog weighing 3.6 kg with a medical history of mitral valve insufficiency and pulmonary edema, who presented with cough and labored breath (col.2, para.3, p.123). Park et al. teaches that the dog was diagnosed with left and right-sided congestive heart failure (CHF) and treated with furosemide (2 mg/kg q12h), spironolactone (1.0 mg/kg q12h), pimobendan (0.3 mg/kg q12h), theophylline (10 mg/kg q12h), ranitidine (1.0 mg/kg q12h), irbesartan (5.0 
Park et al. also teaches a 12 yr old intact female Shih-tzu weighing 6.5 kg, who presented with exercise intolerance, anorexia and cough (col.1, para.3, p.124). Park et al. teaches that the dog was diagnosed with left-sided CHF and treated with furosemide (2 mg/kg q12h, orally), theophylline (10 mg/kg q12h), famotidine (0.5 mg/kg q12h), irbesartan (5.0 mg/kg q12h), spironolactone (1 mg/kg q12h), sildenafil (1 mg/kg q12h) (col.1, para.4, p.124). Park et al. teaches that after 6 months, the dog was hospitalized with recurrent pulmonary edema, so furosemide was provided at a constant rate infusion, with a nitroglycerin patch and oxygen supply for 2 days, after which hydrochlorothiazide (2 mg/kg q12h) was added to the regimen (col.1, para.4, p.124). Park et al. teaches that the following day furosemide with thiazide was replaced by torasemide therapy (0.3 mg/kg q12h), after which the clinical signs – including pulmonary edema – were improved to within normal range, an effect that was maintained for the past 5 months (col.1, para.4, p.124). 
In claim 1, Applicant recites a method for treating pulmonary edema associated with heart failure in a domestic animal via administering torasemide to the animal at a therapeutically effective dose ranging from about 0.10 mg/kg/day to about 0.50 mg/kg/day. 
In claim 2, Applicant recites that the therapeutically effective dose is from about 0.25 mg/kg/day to about 0.35 mg/kg/day. 
Park et al. teaches the administration of 0.2 mg/kg/day or 0.3 mg/kg/day torasemide to dogs1 exhibiting CHF and pulmonary edema, noting further an improvement in pulmonary edema following torasemide therapy. 

Park et al. teaches the administration of 0.2 mg/kg/day or 0.3 mg/kg/day torasemide for a period of 5 months, which clearly circumscribes the five day period recited in claim 3. Note that the instant claims do not explicitly preclude the administration of torasemide for a period longer than five days – Applicant’s instant claim 3 requires only that the torasemide therapy be administered for a period of five days. 
In claim 9, Applicant recites that the torasemide is administered once or twice daily. 
Park et al. teaches administration of 0.2 mg/kg/day or 0.3 mg/kg/day torasemide q12h, which constitutes twice daily administration. 
In claim 10, Applicant recites that the heart failure is either a congenital or acquired cardiopathy.
In claim 11, Applicant further limits the acquired cardiopathy to degenerative valvular diseases, CHF, etc.
Park et al. teaches the treatment of dogs with CHF, particularly CHF secondary to mitral valve insufficiency, which is a type of degenerative valvular disease. 
In claim 15, Applicant recites the additional administration of a standard cardiac medication. 
In claim 16, Applicant recites that the standard cardiac medication is, e.g., a diuretic, inotrope, angiotensin converting enzyme (ACE) inhibitor, etc. 
Park et al. teaches the administration of 0.2 mg/kg/day or 0.3 mg/kg/day torasemide with other cardiac medications, such as spironolactone (diuretic) and pimobendan (inotrope), among others, thereby meeting Applicant’s limitations of instant claims 15-16. 
Therefore, claims 1-3, 9-11 and 15-16 are properly anticipated under AIA  35 U.S.C. §102(a)(1). 

3.	Claims 1-3 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goebel (“Six-Week Study of Torsemide in Patients with Congestive Heart Failure”, Clinical Therapeutics, 1993; 15(6):1051-1059, already of record).
Goebel teaches an experimental study of torasemide therapy in 70 patients with CHF who had been previously maintained on 40 mg furosemide daily for at least 2 weeks (abstract; “Patients”, p.1052). Goebel teaches that 24 patients received 10 mg torasemide, 23 patients received 20 mg torasemide, and 
In claim 1, Applicant recites a method for treating pulmonary edema associated with heart failure in a domestic animal via administering torasemide to the animal at a therapeutically effective dose ranging from about 0.10 mg/kg/day to about 0.50 mg/kg/day. 
In claim 2, Applicant recites that the therapeutically effective dose is from about 0.25 mg/kg/day to about 0.35 mg/kg/day. 
Goebel teaches the administration of a mean dose of 0.27 mg/kg/day (range of 0.20-0.36 mg/kg/day) torasemide to humans2 exhibiting CHF and pulmonary edema, noting further an improvement in CHF symptoms – including pulmonary congestion - following torasemide therapy. Applicant defines the term “about” as being “understood by a person of ordinary skill in the art and will vary to some extent on the context in which it is used” (p.9, l.14-15). Here, the term “about” clearly permits some variation both above and below the recited endpoints, such that the prior art’s disclosure of 0.20-0.36 mg/kg/day would be clearly understood by one of ordinary skill in the art to constitute an amount of “about 0.25 mg/kg/day to about 0.35 mg/kg/day” as instantly claimed. 
In claim 3, Applicant recites that the torasemide “is administered for five days”.

In claim 9, Applicant recites that the torasemide is administered once or twice daily. 
In claim 12, Applicant recites that the administration is, e.g., oral, nasal, etc.
In claim 13, Applicant recites that the torasemide is administered in the form of, e.g., a solid or semi-solid, tablet, pill, capsule, etc.
Goebel teaches oral administration of torasemide once daily in the form of a tablet. 
In claim 10, Applicant recites that the heart failure is either a congenital or acquired cardiopathy.
In claim 11, Applicant further limits the acquired cardiopathy to degenerative valvular diseases, CHF, etc.
Goebel teaches the treatment of human subjects with CHF with oral torasemide therapy.
Therefore, claims 1-3 and 9-13 are properly anticipated under AIA  35 U.S.C. §102(a)(1). 

4.	Claims 1-3, 9-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caro-Vadillo et al. (“Effect of Short-Term Treatment with Perindopril, Torsemide and Restricted-Sodium Diet in Dogs with Atrioventricular Valvular Insufficiency”, J. Appl. Anim. Res., 2006; 29:105-108, already of record), citing to CN 1946379 B (Published May 16, 2012) and its English translation as evidence (already of record).
Caro-Vadillo et al. teaches an experimental study of 46 dogs (38 male and 8 female) of 8-18 years of age with weight ranging from 3 to 13 kg (col.1, para.2, p.106). Caro-Vadillo et al. teaches that all dogs were diagnosed with CHF secondary to chronic volume overload caused by atrioventricular valvular insufficiency in phase II of the ISACHC classification (col.1, para.4, p.106). Caro-Vadillo et al. teaches that the dogs were administered 0.2 mg/kg of perindopril (an ACE inhibitor) and 0.2 mg/kg torasemide (SUTRIL, Novag), each given orally as a single daily dose in the morning over the course of 28 days, in conjunction with a hyposodic diet (col.1, para.5, p.106). Caro-Vadillo et al. observed a decrease in the 
CN 1946379 B is cited as evidence that SUTRIL® sourced from Novag was a commercially available immediate release torasemide tablet (see p.5, para.[0042]-[0043] of the Chinese publication, as well as the penultimate paragraph of the English machine translation).  
In claim 1, Applicant recites a method for treating pulmonary edema associated with heart failure in a domestic animal via administering torasemide to the animal at a therapeutically effective dose ranging from about 0.10 mg/kg/day to about 0.50 mg/kg/day. 
Caro-Vadillo et al. teaches the oral administration of 0.2 mg/kg/day torasemide with 0.2 mg/kg/day perindopril to dogs3 exhibiting CHF due to atrioventricular valvular insufficiency and pulmonary edema, noting further a reduction in pulmonary edema following torasemide therapy. 
In claim 2, Applicant recites that the therapeutically effective dose is from about 0.25 mg/kg/day to about 0.35 mg/kg/day. 
Caro-Vadillo et al. teaches the oral administration of 0.2 mg/kg/day torasemide to the disclosed dogs, which is an amount that is “about 0.25 mg/kg/day to about 0.35 mg/kg/day” as claimed. Applicant defines the term “about” as being “understood by a person of ordinary skill in the art and will vary to some extent on the context in which it is used” (p.9, l.14-15). Here, the term “about” clearly permits some variation both above and below the recited endpoints, such that the prior art’s disclosure of 0.2 mg/kg/day would be clearly understood by one of ordinary skill in the art to constitute an amount of “about 0.25 mg/kg/day to about 0.35 mg/kg/day” as instantly claimed. 
In claim 3, Applicant recites that the torasemide “is administered for five days”.

In claim 9, Applicant recites that the torasemide is administered once or twice daily. 
In claim 12, Applicant recites that the administration is, e.g., oral, nasal, etc.
Caro-Vadillo et al. teaches oral administration of 0.2 mg/kg/day torasemide, once per day. 
In claim 10, Applicant recites that the heart failure is either a congenital or acquired cardiopathy.
In claim 11, Applicant further limits the acquired cardiopathy to degenerative valvular diseases, CHF, etc.
Caro-Vadillo et al. teaches the treatment of dogs with CHF secondary to atrioventricular valvular insufficiency, which is a type of degenerative valvular disease. 
In claim 13, Applicant recites that the torasemide is administered in the form of, e.g., a solid or semi-solid, tablet, pill, capsule, etc.
Caro-Vadillo et al. teaches that the source of the oral torasemide administered in the experimental study was SUTRIL®, sourced from Novag, which was known in the art to be a commercially available torasemide tablet formulation, as documented by CN 1946379 B discussed above. 
MPEP §2131.01 explicitly states that “[n]ormally, only one reference should be used in making a rejection under 35 U.S.C. 102”, but that it is proper to apply a second reference when the extra reference is cited for the purpose of “show[ing] that a characteristic not disclosed in the reference is inherent”.
In claim 15, Applicant recites the additional administration of a standard cardiac medication. 
In claim 16, Applicant recites that the standard cardiac medication is, e.g., an ACE inhibitor. 
Caro-Vadillo et al. teaches the oral administration of 0.2 mg/kg/day torasemide with 0.2 mg/kg/day perindopril, which is an ACE inhibitor. 
Therefore, claims 1-3, 9-13 and 15-16 are properly anticipated under AIA  35 U.S.C. §102(a)(1). 
s 1-12, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyama et al. (“Use of the Loop Diuretic Torsemide in Three Dogs with Advanced Heart Failure”, Journal of Veterinary Cardiology, 2011; 13:287-292, already of record).
Oyama et al. teaches a case study of an 8 year old 35 kg spayed female Weimaraner dog with a clinical history of mitral valve disease and CHF, who presented to the emergency service with dyspnea (col.1, para.2, p.289). Oyama et al. teaches that the dog’s heart rate was normal (120 beats/min) with increased respiratory rate (80 breaths/min), with a III/VI intensity systolic murmur detected over the left cardiac apex and inspiratory crackles over the right ventral hemithorax with increased bronchovesicular sounds (col.2, para.2, p.289). Oyama et al. teaches that the dog was diagnosed with severe left-sided heart failure and that thoracic radiographs performed 12 h after presentation revealed marked cardiomegaly, distended pulmonary veins, and mild to moderate perihilar and caudodorsal pulmonary edema (col.2, para.2, p.289). Oyama et al. teaches that the dog received treatment for 24 h with 14 mg/kg intravenous furosemide and intravenous nitroprusside infusion (6 h of 5 g/kg/min), as well as other previously prescribed oral cardiac medications (col.2, para.2, p.289). Oyama et al. teaches that the dog’s respiratory rate and effort improved after 24 h of therapy (col.2, para.2, p.289). Oyama et al. teaches that the oral furosemide dose was discontinued prior to discharge and replaced with oral torasemide of 0.21 mg/kg (7.5 mg) administered every 12 h, representing a total daily dose (15 mg) equal to one tenth of the previous daily furosemide dose, and the dose of hydrochlorothiazide and spironolactone were each increased to 0.71 mg/kg (25 mg) every 12 h (col.2, para.2, p.289). Oyama et al. teaches that the hydrochlorothiazide and spironolactone regimen was adjusted after five days to 12 mg every 12 h due to azotemia, but the dog did well at home with no episodes of CHF over the next 23 days (col.1, para.1, p.290). Oyama et al. teaches that the dog exhibited mildly elevated BUN and normal values for creatinine, phosphorus, and sodium when rechecked 28 days after starting torasemide, and received an adjustment of a combined hydrochlorothiazide-spironolactone dose between 0.36-0.54 mg/kg (12.5 and 18.75 mg) every 12 h according to the dog’s respiratory rate and effort (col.1, para.1, p.290). Oyama et al. teaches that the dog remained free of heart failure or any other significant complications for an additional 25 days (a total of 63 days since starting torasemide therapy) (col.1, para.1, p.290). 

Oyama et al. teaches the oral administration of 0.21 mg/kg q12h (a total dose of 0.42 mg/kg/day) torasemide with hydrochlorothiazide diuretic and spironolactone to a dog4 exhibiting CHF due to mitral valve disease and mild to moderate pulmonary edema, noting that torasemide therapy was effective to maintain improved respiratory rate and effort in the dog, as well as to keep the dog free of heart failure or other significant complications for at least 63 days following introduction of torasemide therapy (and, thus, was indicative of torasemide’s benefit in the treatment of both heart failure and pulmonary edema). 
In claim 2, Applicant recites that the therapeutically effective dose is from about 0.25 mg/kg/day to about 0.35 mg/kg/day. 
Oyama et al. teaches the oral administration of 0.21 mg/kg q12h (a total dose of 0.42 mg/kg/day) torasemide to the dog, which is an amount that is “about 0.25 mg/kg/day to about 0.35 mg/kg/day” as claimed. Applicant defines the term “about” as being “understood by a person of ordinary skill in the art and will vary to some extent on the context in which it is used” (p.9, l.14-15). Here, the term “about” clearly permits some variation both above and below the recited endpoints, such that the prior art’s disclosure of 0.21 mg/kg q12h for a total dose of 0.42 mg/kg/day would be clearly understood by one of ordinary skill in the art to constitute an amount of “about 0.35 mg/kg/day” as instantly claimed. 
In claim 3, Applicant recites that the torasemide “is administered for five days”.
Oyama et al. teaches the administration of 0.21 mg/kg torasemide q12h for 63 days, which clearly circumscribes the five day period recited in instant claim 3. Note that the instant claims do not explicitly preclude the administration of torasemide for a period longer than five days – Applicant’s instant claim 3 requires only that the torasemide therapy be administered for a period of five days. 
In claim 4, Applicant recites that the pulmonary edema is mild pulmonary edema, and the therapeutically effective dose ranges from about 0.10 mg/kg/day to about 0.35 mg/kg/day. 

Oyama et al. teaches the oral administration of 0.21 mg/kg torasemide q12h for a total dose of 0.42 mg/kg/day to a dog exhibiting CHF due to mitral valve disease and mild to moderate pulmonary edema, which is an amount that is “about 0.10 mg/kg/day to about 0.25 mg/kg/day” as claimed. Applicant defines the term “about” as being “understood by a person of ordinary skill in the art and will vary to some extent on the context in which it is used” (p.9, l.14-15). Here, the term “about” clearly permits some variation both above and below the recited endpoints, such that the prior art’s disclosure of 0.21 mg/kg q12h for a total dose of 0.42 mg/kg/day would be understood by one of ordinary skill in the art to constitute an amount of “about 0.25 mg/kg/day” as instantly claimed. 
In claim 5, Applicant recites that the pulmonary edema is moderate to severe pulmonary edema, wherein torasemide is administered at a therapeutically effective dose from about 0.25 mg/kg/day to about 0.50 mg/kg/day over a period of three to five days, and then administered at a maintenance dose from about 0.13 mg/kg/day to about 0.25 mg/kg/day. 
Oyama et al. teaches the oral administration of 0.21 mg/kg torasemide q12h for a total dose of 0.42 mg/kg/day to a dog exhibiting CHF due to mitral valve disease and mild to moderate pulmonary edema, for a period of at least 63 days. The twice-daily administration of 0.21 mg/kg torasemide for a period of 63 days meets Applicant’s required administration of torasemide in a therapeutically effective dose ranging from about 0.25 mg/kg/day to about 0.50 mg/kg/day for a period of 3-5 days, as well as the required administration of a maintenance dose of about 0.13 mg/kg/day to about 0.25 mg/kg/day after this 3-5 day period, because Applicant defines the term “about” as being “understood by a person of ordinary skill in the art and will vary to some extent on the context in which it is used” (p.9, l.14-15). Here, the term “about” clearly permits some variation both above and below the recited endpoints, such that the prior art’s disclosure of 0.42 mg/kg/day for the remainder of the 63 day period would be understood by one of ordinary skill in the art to constitute a maintenance dose of “about 0.25 mg/kg/day” as instantly claimed. 
In claim 6, Applicant recites that the therapeutically effective dose of torasemide “is administered for five days”.

In claim 7, Applicant recites that the therapeutically effective dose ranges from about 0.25 mg/kg/day to about 0.35 mg/kg/day. 
In claim 19, Applicant further limits the therapeutically effective dose to about 0.25 mg/kg/day to about 0.30 mg/kg/day. 
In claim 8, Applicant recites that the therapeutically effective dose is about 0.26 mg/kg/day.
Oyama et al. teaches the oral administration of 0.21 mg/kg torasemide q12h (a total dose of 0.42 mg/kg/day) to a dog exhibiting CHF due to mitral valve disease and mild to moderate pulmonary edema, for a period of 63 days. The twice-daily administration of 0.21 mg/kg torasemide for a period of 63 days meets Applicant’s required administration of torasemide in a therapeutically effective dose ranging from about 0.25 mg/kg/day to about 0.35 mg/kg/day or about 0.25 mg/kg/day to about 0.30 mg/kg/day for a period of 3-5 days, because Applicant defines the term “about” as being “understood by a person of ordinary skill in the art and will vary to some extent on the context in which it is used” (p.9, l.14-15). Here, the term “about” clearly permits some variation both above and below the recited endpoints, such that the prior art’s disclosure of 0.21 mg/kg q12h (a total dose of 0.42 mg/kg/day) would be understood by one of ordinary skill in the art to constitute an amount of “about 0.35 mg/kg/day” or “about 0.30 mg/kg/day” as instantly claimed.
Similar rationale applies also to Applicant’s instant claim 8, which recites that the therapeutically effective dose is “about 0.26 mg/kg/day”.
In claim 9, Applicant recites that the torasemide is administered once or twice daily. 
In claim 12, Applicant recites that the administration is, e.g., oral, nasal, etc.
Oyama et al. teaches oral administration of 0.21 mg/kg torasemide q12h, which constitutes twice daily therapy. 
In claim 10, Applicant recites that the heart failure is either a congenital or acquired cardiopathy.
In claim 11, Applicant further limits the acquired cardiopathy to degenerative valvular diseases, CHF, etc.

In claim 15, Applicant recites the additional administration of a standard cardiac medication. 
In claim 16, Applicant recites that the standard cardiac medication is, e.g., a diuretic, etc. 
Oyama et al. teaches the oral administration of 0.21 mg/kg torasemide q12h with hydrochlorothiazide diuretic and spironolactone diuretic. 
Therefore, claims 1-12, 15-16 and 18-19 are properly anticipated under AIA  35 U.S.C. §102(a)(1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Caro-Vadillo et al. (“Effect of Short-Term Treatment with Perindopril, Torsemide and Restricted-Sodium Diet in Dogs J. Appl. Anim. Res., 2006; 29:105-108, already of record) in view of Uechi et al. (“The Effects of the Loop Diuretics Furosemide and Torasemide on Diuresis in Dogs and Cats”, J. Vet. Med. Sci., 2003; 65(10):1057-1061).
Caro-Vadillo et al. teaches an experimental study of 46 dogs (38 male and 8 female) of 8-18 years of age with weight ranging from 3 to 13 kg (col.1, para.2, p.106). Caro-Vadillo et al. teaches that all dogs were diagnosed with CHF secondary to chronic volume overload caused by atrioventricular valvular insufficiency in phase II of the ISACHC classification (col.1, para.4, p.106). Caro-Vadillo et al. teaches that the dogs were administered 0.2 mg/kg of perindopril (an ACE inhibitor) and 0.2 mg/kg torasemide (SUTRIL, Novag), each given orally as a single daily dose in the morning over the course of 28 days, in conjunction with a hyposodic diet (col.1, para.5, p.106). Caro-Vadillo et al. observed a decrease in the frequency and severity of cough, improvement in physical exercise intolerance, increased appetite, and improvement in the severity of pulmonary congestion and/or lung edema, as well as a reduction in arterial pulse rate and presence of arrhythmias (col.2, para.5, p.106-col.1, para.1, p.108). Caro-Vadillo et al. teaches that 40% of the treated dogs exhibited pulmonary edema before treatment was initiated with perindopril and torasemide, which was reduced to only 7% following treatment with perindopril and torasemide (Table 1, p.107). 
	Caro-Vadillo et al. differs from the instant claims only insofar as it does not explicitly teach that (i) the therapeutically effective dose of torasemide is “about 0.26 mg/kg/day to 0.40 mg/kg/day for a maximum period of five days” (claim 20), particularly wherein the pulmonary edema is a moderate to severe pulmonary edema (claim 21), or (ii) torasemide is administered at a maintenance dose of “about 0.13 mg/kg/day to 0.25 mg/kg/day”, then administered at a therapeutically effective dose of “about 0.26 mg/kg/day to 0.40 mg/kg/day for a maximum period of five days” (claim 22).
	Uechi et al. teaches that animals with CHF, which is a condition characterized by fluid retention and shortness of breath, require management with diuretics, e.g., thiazide, bumetanide, and furosemide (col.1, para.1, p.1057). Uechi et al. teaches that torasemide is a loop diuretic with more potent, longer-acting diuretic activity than furosemide (col.1, para.1, p.1057). Uechi et al. teaches that the plasma concentration of torasemide decreases more slowly than furosemide due to a slower transfer rate from 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering 0.20 mg/kg/day torasemide to induce diuresis for the treatment of a dog with pulmonary edema due to CHF for a maximum period of 5 days (claim 20) because Uechi et al. teaches that kaliuresis (potassium loss in the urine) with torasemide was lower in dogs with administration for 7 days. The skilled artisan would have been motivated to administer 0.20 mg/kg/day torasemide to induce diuresis for the treatment of pulmonary edema due to CHF for a maximum period of 5 days because Caro-Vadillo et al. clearly demonstrates the efficacy of torasemide therapy for the treatment of dogs with CHF and pulmonary edema, and Uechi et al. teaches that urine potassium excretion following a single dose of torasemide was not effective to minimize potassium loss, but that longer-term administration for up to 7 days in control dogs and dogs with heart failure was effective to mitigate kaliuresis and decrease urinary potassium - thereby suggesting administration of torasemide up to 7 days (a range that circumscribes Applicant’s maximum duration of 5 days as instantly claimed) to yield this diuretic and potassium loss-sparing effect. It would, therefore, have been prima facie obvious to administer 0.20 mg/kg/day torasemide for a maximum period of 5 days to induce diuresis for the treatment of a dog with pulmonary edema due to CHF to minimize urinary potassium loss in the animal, as taught by Uechi et al.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in administering torasemide to induce diuresis for the prima facie obvious to administer torasemide therapy to a dog with pulmonary edema due to CHF of moderate or severe degree for the purpose of inducing diuresis and removing excess body water and congestion contributing to the pulmonary edema in the animal.
	In claim 20, Applicant recites that torasemide is administered at a dose of from “about 0.26 mg/kg/day to 0.40 mg/kg/day for a maximum period of five days”. 
Caro-Vadillo et al. teaches the oral administration of 0.20 mg/kg/day torasemide to a dog exhibiting CHF and pulmonary edema, which meets Applicant’s instantly claimed range of “about 0.26 mg/kg/day to 0.40 mg/kg/day” because Applicant defines the term “about” as being “understood by a person of ordinary skill in the art and will vary to some extent on the context in which it is used” (p.9, l.14-15). Here, the term “about” clearly permits some variation both above and below the recited endpoints, such that the prior art’s disclosure of 0.20 mg/kg/day would be understood by one of ordinary skill in the art to constitute an amount of “about 0.26 mg/kg/day to 0.40 mg/kg/day” as instantly claimed. As established above, Uechi et al. provides teachings relevant to limiting the treatment period to a maximum of five days as claimed. 
In claim 22, Applicant recites that torasemide is administered at a maintenance dose of “about 0.13 mg/kg/day to 0.25 mg/kg/day”, then administered at a therapeutically effective dose of “about 0.26 mg/kg/day to 0.40 mg/kg/day for a maximum period of five days”.
Caro-Vadillo et al. teaches the oral administration of 0.20 mg/kg/day torasemide to a dog exhibiting CHF and pulmonary edema. Note that the administration of 0.20 mg/kg/day as provided for in Caro-Vadillo et al. clearly meets Applicant’s requirement of administration of a maintenance dose “from about 0.13 mg/kg/day to 0.25 mg/kg/day”, then followed by “about 0.26 mg/kg/day to 0.40 mg/kg/day”, because Applicant defines the term “about” as being “understood by a person of ordinary skill in the art 
Furthermore, as established above, Uechi et al. provides teachings relevant to limiting the treatment period to a maximum of five days as claimed.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-13 and 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-11, 14, 22 and 28-29 of U.S. Patent Application No. 15/534,879.
‘879 recites a method for treating pulmonary edema in a domestic animal suffering from heart failure, comprising orally administering to said domestic animal torasemide (or a pharmaceutically acceptable salt thereof) at a therapeutically effective dose from 0.25 mg/kg/day to 0.35 mg/kg/day, wherein said therapeutically effective dose is administered for 3-5 days (copending claim 1). ‘879 further 
‘879 recites a method for treating moderate to severe pulmonary edema in a dog suffering from heart failure, comprising orally administering to said dog torasemide (or a pharmaceutically acceptable salt thereof) at an initial dose of 0.25 mg/kg/day to 0.35 mg/kg/day for a period of three to five days, and then at a maintenance dose of from 0.13 mg/kg/day to 0.25 mg/kg/day (copending claim 29). 
In claim 20, Applicant recites that the torasemide is administered at a therapeutically effective dose from about 0.26 mg/kg/day to 0.40 mg/kg/day for a maximum period of five days. 
In claim 21, Applicant limits the pulmonary edema to moderate or severe pulmonary edema.
‘879 clearly recites a method for treating pulmonary edema in a domestic animal suffering from heart failure comprising orally administering to said domestic animal torasemide (or a pharmaceutically acceptable salt thereof) at a therapeutically effective dose from 0.25 mg/kg/day to 0.35 mg/kg/day, wherein said therapeutically effective dose is administered for 3-5 days, which clearly circumscribes Applicant’s “maximum period” of administration of five days. ‘879 further specifies that the pulmonary edema may be of mild, moderate or severe nature. 
Note that the ‘879 range of 0.25 mg/kg/day to 0.35 mg/kg/day clearly overlaps with Applicant’s instantly claimed range of “about 0.26 mg/kg/day to 0.40 mg/kg/day” (absent an objective definition of the amount of variation tolerated by the term “about” as used in the instant claims), thereby rendering the instantly claimed range prima facie obvious. As stated in MPEP §2144.05, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
In claim 22, Applicant recites that the torasemide is administered at a maintenance dose of “from about 0.13 mg/kg/day to 0.25 mg/kg/day”, then administered at a therapeutically effective dose of “from about 0.26 mg/kg/day to 0.40 mg/kg/day for a maximum period of five days”.
‘879 clearly recites a method for treating pulmonary edema in a domestic animal suffering from heart failure comprising orally administering to said domestic animal torasemide (or a pharmaceutically acceptable salt thereof) at a therapeutically effective dose from 0.25 mg/kg/day to 0.35 mg/kg/day, wherein said therapeutically effective dose is administered for 3-5 days, which clearly circumscribes Applicant’s “maximum period” of administration of five days. 
Note that the administration of 0.25 mg/kg/day as provided for in the ’879 claims clearly meets Applicant’s requirement of administration of a maintenance dose “from about 0.13 mg/kg/day to 0.25 mg/kg/day”, then followed by “about 0.26 mg/kg/day to 0.40 mg/kg/day” for a maximum of five days, because Applicant defines the term “about” as being “understood by a person of ordinary skill in the art and will vary to some extent on the context in which it is used” (p.9, l.14-15). Here, the term “about” clearly permits some variation both above and below the recited endpoints, such that the administration of 0.25 mg/kg/day as provided for in the ‘879 claims constitutes “about 0.26 mg/kg/day to 0.40 mg/kg/day”, as required by Applicant’s instant claim 22.
This is a provisional nonstatutory double patenting rejection.

8.	Claims 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-11, 14, 22 and 28-29 of U.S. Patent Application No. 15/534,879, 
as applied above to claims 1-13 and 18-22, 
further in view of Boeren et al. (EP 2514421 A1; 2012, already of record).
‘879, as applied above to claims 1-13 and 18-22.
-blocker, aldosterone antagonist, etc. (claim 16). 
Boeren et al. teaches the use of torasemide in the alleviation or treatment of symptoms caused by dilated cardiomyopathy, acquired or naturally occurring valvular disease, hypertrophic cardiomyopathy, hypertrophic obstructive cardiomyopathy, restrictive cardiomyopathy, and unclassified cardiomyopathy (col.2, para.[0007]). Boeren et al. teaches that torasemide has a longer duration of action, higher potency, stronger effect of action, less side effects and minimized resistance, as compared to conventional diuretics, like furosemide (col.2, para.[0008]). Boeren et al. teaches that torasemide is particularly useful as a veterinary medicament for the treatment of cats and/or dogs (col.2, para.[0010]; col.3, para.[0014]). Boeren et al. teaches that torasemide may be further combined with an additional medicament for this therapeutic purpose, such as pimobendan, ACE inhibitors (e.g., benazepril, enalapril, ramipril), -blockers (e.g., propranolol, atenolol), cardiac glycosides (e.g., digoxin), aldosterone antagonists (e.g., spironolactone), calcium channel blockers (e.g., amlodipine), bronchodilators, or combinations thereof (col.2-3, para.[0012]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in further administering another cardiac medication – e.g., ACE inhibitor, -blocker, aldosterone antagonist, etc. – with torasemide to the domestic animal suffering from heart failure of the ‘879 claims because Boeren et al. teaches the administration of torasemide with an additional medicament, such as an ACE inhibitor, -blocker, or aldosterone antagonist, for the treatment of domestic animals, such as cats and/or dogs, with the same cardiac pathologies as those of the ‘879 claims. The skilled artisan would have been motivated to do so in order to administer a therapy effective to treat pulmonary edema associated with heart failure using torasemide, as provided for in the ‘879 claims, as well as the underlying cardiac pathology contributing to heart failure in this cat or dog animal subject. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘879 claims to further administer an additional cardiac medication, such as an ACE inhibitor, -blocker, or aldosterone 
This is a provisional nonstatutory double patenting rejection. 

Conclusion
Rejection of claims 1-13, 15-16 and 18-22 is proper.
Claims 14 and 17 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
October 5, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant defines the term “domestic animal” as including dogs and cats (p.16, l.31-32 of the as-filed specification). Park’s dog subjects of the experimental study, therefore, constitute “domestic animals” per Applicant’s definition in the originally filed disclosure. 
        2 Applicant defines the term “domestic animal” as including, but not limited to, dogs and cats (p.16, l.31-32 of the as-filed specification). The human subjects of Goebel’s study, therefore, necessarily constitute “domestic animals” within the scope of Applicant’s claims, further noting that such claims are not explicitly limited to cat and/or dog subjects. 
        3 Applicant defines the term “domestic animal” as including dogs and cats (p.16, l.31-32 of the as-filed specification). Caro-Vadillo’s dog subjects of the experimental study, therefore, constitute “domestic animals” per Applicant’s definition in the originally filed disclosure. 
        4 Applicant defines the term “domestic animal” as including dogs and cats (p.16, l.31-32 of the as-filed specification). Oyama’s dog subject, therefore, constitutes a “domestic animal” per Applicant’s definition in the originally filed disclosure.